The defendant was convicted of the offense of assault with intent to murder, and appeals. It would serve no good purpose for us to undertake to make a summary of the evidence. Suffice to say that we have carefully read same en banc, and are of the opinion that under the rule prevailing in this state defendant's motion to set aside the verdict and award to him a new trial should have been granted. The evidence offered was entirely too weak and inconclusive to support the verdict returned. Let the judgment be reversed, and the cause remanded. Reversed and remanded.